Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                MyCell Technologies LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  521 Fifth Avenue
                                  21st Floor
                                  New York, NY 10175
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    MyCell Technologies LLC                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
Debtor   MyCell Technologies LLC                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Debtor    MyCell Technologies LLC                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 25, 2020
                                                  MM / DD / YYYY


                             X   /s/ Glenn R. Langberg                                                    Glenn R. Langberg
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Director




18. Signature of attorney    X   /s/ Eric H. Horn                                                          Date November 25, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Eric H. Horn
                                 Printed name

                                 A.Y. Strauss LLC
                                 Firm name

                                 101 Eisenhower Parkway, Suite 412
                                 Roseland, NJ 07068
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      973-287-5006                 Email address      ehorn@aystrauss.com


                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                              ACTION BY WRITTEN CONSENT
                              OF THE BOARD OF DIRECTORS
                                           OF
                              MYCELL TECHNOLOGIES, LLC
                                 Dated: November 24, 2020


              The undersigned, being member the sole member of the board of directors (the
“Board”) of MyCell Technologies, LLC, a Delaware limited liability company (the “Company”),
does hereby consent to the adoption of the following resolutions date hereof:

               WHEREAS, by Written Consent of the Members (the “Members”) of the
Company dated June 16, 2020 (the “Written Consent”), the Members authorized, among other
things, the commencement of a chapter 11 case (a copy of the Written Consent is annexed hereto
as Schedule A);

               WHEREAS, the Board has reviewed the Written Consent and supports the findings
and resolutions contained therein

               NOW, THEREFORE, IT IS:

               RESOLVED that the Written Consent is approved by the Board;

                 RESOLVED FURTHER that, in the judgment of the Board, having reviewed and
considered the financial condition of the Company and the Company’s business on the date hereof,
that it is desirable and in the best interests of the Company, and its creditors, and other interested
parties, that a voluntary petition be filed by the Company under the provisions of Chapter 11 of
the Bankruptcy Code (the “Chapter 11 Case”);

               RESOLVED FURTHER that the undersigned sole member of the Board is
authorized and directed to execute and file on behalf of the Company all petitions, schedules, lists,
and other papers or documents with the appropriate court under the Bankruptcy Code and to take
any and all action that they deem necessary, proper, or advisable to obtain such relief under the
Bankruptcy Code, including, without limitation, any action necessary to maintain the ordinary
course operation of the Company’s business; and

        IN WITNESS WHEREOF, the undersigned has executed this written consent as of the
date first written above.
                                   MYCELL TECHNOLOGIES, LLC


                                               By:    /s/ Glenn R. Langberg
                                                       Name: Glenn R. Langberg
                                                       Title: Sole Member of the Board of Directors
SCHEDULE “A”
                           ACTION BY WRITTEN CONSENT
                                     OF THE
                                    MEMBERS
                                       OF
                           MYCELL TECHNOLOGIES, LLC

                                     Dated: June 16, 2020

                The undersigned, being members of MyCell Technologies, LLC, a Delaware
limited liability company (the “Company”), do hereby consent to the adoption of the following
resolutions without the formality of convening a meeting, for and as the action of the members of
the Company (the “Members”), as of the date hereof:

               WHEREAS, the Members have considered and evaluated the financial and
operational condition of the Company and the Company’s business on the date hereof; and

            WHEREAS, there are currently no Members serving as members of the
Company’s Board of Directors (the “Board”); and

              WHEREAS, the Members desire to constitute the Board; and

               WHEREAS, pursuant to the Fourth Amended and Restated Limited Liability
Agreement of the Company dated as of August 12, 2014 (the “Operating Agreement”), the
Members have the right to increase or decrease the authorized number of directors on the Board,
provided that the voting requirements set forth in Section 4.8 of the Operating Agreement are
complied with; and

                WHEREAS, the Members desire to have the authorized minimum number of
directors to serve on the Board to be one (1); and

                WHEREAS, pursuant to the Action of Written Consent of the Members of Class
A of the Company dated June 9, 2020, annexed hereto as Schedule “A,” [Glenn R. Langberg] was
elected to serve as the Class A director on the Board (the “Class A Resolution”); and

               WHEREAS, the Members have evaluated and considered the recommendations of
various Members of the Company and the Company’s legal and other advisors as to the relative risks
and benefits of pursuing a bankruptcy proceeding under the provisions of Chapter 11 of Title 11 of
the United States Code (the “Bankruptcy Code”); and

             WHEREAS, the Members have reviewed and considered the attached proposed
agreement between [Glenn R. Langberg] and the Company annexed hereto as Schedule “B” (the
“Langberg Agreement”); and

              WHEREAS, the Members have considered and evaluated the attached proposed
engagement letter agreement between A.Y. Strauss LLC, attorneys at law, and the Company,
annexed hereto as Schedule “C” (the “AYS Agreement”).
               NOW, THEREFORE, IT IS:

               RESOLVED that the minimum number of authorized directors on the Board shall
be one (1); and

              RESOLVED FURTHER that pursuant to the Class A Resolution, [Glenn R.
Langberg] shall and hereby is appointed as the Class A director on the Board; and

               RESOLVED FURTHER that the Langberg Agreement is hereby approved; and

               RESOLVED FURTHER that the Company is authorized and directed to purchase
a directors and officers’ insurance policy naming [Glenn R. Langberg] and other members of the
Board as a covered party(ies); and

              RESOLVED FURTHER that the Company shall indemnify and hold [Glenn R.
Langberg] harmless for any actions taken during the course of his engagement; provided however,
such indemnification does not extend to gross negligence or willful misconduct by [Glenn R.
Langberg] upon a final non-appealable order of a court of competent jurisdiction finding gross
negligence or willful misconduct on the part of [Glenn R. Langberg]; and

                 RESOLVED FURTHER that, in the judgment of the Members, having reviewed
and considered the financial condition of the Company and the Company’s business on the date
hereof, that it is desirable and in the best interests of the Company, and its creditors, and other
interested parties, that a voluntary petition be filed by the Company under the provisions of Chapter
11 of the Bankruptcy Code (the “Chapter 11 Case”); and

                RESOLVED FURTHER that the Board, is authorized and directed to execute and
file on behalf of the Company all petitions, schedules, lists, and other papers or documents with
the appropriate court under the Bankruptcy Code and to take any and all action that they deem
necessary, proper, or advisable to obtain such relief under the Bankruptcy Code, including, without
limitation, any action necessary to maintain the ordinary course operation of the Company’s
business; and

               RESOLVED FURTHER the AYS Agreement is hereby approved; and

                RESOLVED FURTHER, that the Board is hereby authorized, empowered, and
directed, in the name and on behalf of the Company, to take such additional actions, to perform all
acts and deed, and to execute, ratify, certify, deliver, file, and record such additional agreements,
notices, certificates, instruments, applications, payments, letters and documents as any of them
may deem necessary or advisable to implement the provisions of the foregoing resolutions, and to
appoint such agents on behalf of the Company as the Board may deem necessary or advisable in
connection with any financing arrangement or the sale of assets, and the transactions contemplated
by any of the foregoing, the authority for the taking of such action to be conclusive evidence
thereof; and
               RESOLVED FURTHER that this written consent may be executed in any number
of counterparts and by facsimile, portable document format, or other reproduction, and such
execution shall be considered valid, binding, and effective for all purposes.


                 IN WITNESS WHEREOF, the undersigned has executed this written consent as
of the date first written above.



                            [SIGNATURE PAGES FOLLOW]
  SUMMARY OF JOINT MEMBER AND CLASS F MEMBER WRITTEN CONSENT


CLASS F MEMBERS

Class F Members holding 2,695,377 units (representing 57.40% in interest of all the Class F
Voting Membership Interests) have consented in writing to the adoption of the resolutions as set
forth above.

ALL VOTING MEMBERS

Members holding 8,374,932 units (representing 51.26% in interest of all the Voting Membership
Interests) have consented in writing to the adoption of the resolutions set forth above.
 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X

 In re:                                                        Chapter 11

 MYCELL TECHNOLOGIES LLC.,                                     Case No: 20-________ (___)

                                        Debtor.
 ----------------------------------------------------------X

   STATEMENT OF CORPORATE OWNERSHIP PURSUANT TO RULES 1007(a)1)
     AND 7007.1 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

          Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, and

to enable the Judges to evaluate possible disqualification or recusal, the above-captioned debtor

(the “Debtor”) hereby discloses that the following are corporations, other than the Debtor or a

governmental unit, that directly or indirectly own ten percent (10%) or more of any class of the

Debtor’s equity interests:

PIT MyCell, LLC
12500 Fair Lakes Circle, Suite 400
Fairfax, VA 22033

LPF (MCTECH) Investment Corp.
1315 North Service Road East
Oakville, Ontario A6 LH 1A7
 Fill in this information to identify the case:

 Debtor name         MyCell Technologies LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 25, 2020                       X /s/ Glenn R. Langberg
                                                                       Signature of individual signing on behalf of debtor

                                                                       Glenn R. Langberg
                                                                       Printed name

                                                                       Director
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
 Fill in this information to identify the case:
 Debtor name MyCell Technologies LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Dragonfly                                                                                                                                                                  $1,879.89
 Technologies Inc.
 48 Wall Street
 STE 1100
 New York, NY 10005
 Hamilton DeSanctis                                                                                                                                                         $5,639.16
 & Cha
 3239 El Camino Real
 STE 220
 Palo Alto, CA 94306
 LPF (MCTECH)                                                                                                                                                             $20,000.00
 Investment Corp.
 1315 North Service
 Road East
 Oakville A6 L6H
 1A7
 LPF (MCTECH)                                                    Collateral granted                                 $511,141.16                  Unknown                   Unknown
 Investment Corp.                                                pursuant to that
 1315 North Service                                              certain Security
 Road East                                                       Agreement dated
 Oakville, Ontario A6                                            as of January 22,
 L6H 1A7                                                         2016
 New Age Ventures                                                                                                                                                         $71,010.00
 LLC
 521 Fifth Avenue
 21st Floor
 New York, NY 10175
 New Age Ventures                                                Collateral granted                                 $129,169.63                  Unknown                   Unknown
 LLC                                                             pursuant to that
 521 Fifth Avenue                                                certain Security
 21st Floor                                                      Agreement dated
 New York, NY 10175                                              as of January 22,
                                                                 2016
 PIT MyCell, LLC                                                                                                                                                        $113,492.45
 12500 Fair Lakes
 Circle
 Suite 400
 Fairfax, VA 22033

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
 Debtor    MyCell Technologies LLC                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 PIT MyCell, LLC                                                 Collateral granted                                 $483,018.04                  Unknown                   Unknown
 12500 Fair Lakes                                                pursuant to that
 Circle                                                          certain Security
 Suite 400                                                       Agreement dated
 Fairfax, VA 22033                                               as of January 22,
                                                                 2016
 Reno Deldotto                                                   Collateral granted                                  $76,671.17                  Unknown                   Unknown
 10 Arden Place                                                  pursuant to that
 Hillsdale, NJ 07642                                             certain Security
                                                                 Agreement dated
                                                                 as of January 22,
                                                                 2016




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name            MyCell Technologies LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            10,637.73

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            10,637.73


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,200,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           212,021.50


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,412,021.50




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         MyCell Technologies LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Chase Bank                                              Operating                       0526                                    $10,637.73




           3.2.     Chase                                                   Operating                       4460                                             $0.00




           3.3.     Chase                                                   Savings                         1469                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $10,637.73
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
 Debtor         MyCell Technologies LLC                                                      Case number (If known)
                Name


        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                     Valuation method used   Current value of
                                                                                                     for current value       debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     Oceans Omega LLC (EIN 61-16173130)                             100       %                                          Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                               $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
 Debtor         MyCell Technologies LLC                                                       Case number (If known)
                Name


        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            See attached                                                                    $0.00                                        Unknown



 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            Liccense Agreement between MyCell
            Technologies, LLC and Oceans Omega, LLC,
            as licensor, and New Age Omegatech LLC, as
            licensee                                                                        $0.00                                        Unknown


            Emulsion Supply and License Agreement
            between Oceans Omega LLC (non-debtor
            entity wholly owned by MyCell) and Trident
            Brands, Inc.                                                                    $0.00                                              $0.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
November 2020


                                             MyCell Technologies.


  Country               Title             Patent No./         Filing Date/                 Case Status
                                         Patent Appl.         Grant Date               Estimated Costs/Fees
                                             No.
 (140 Series)   Surfactant-Enabled           Patent No.       Jul 22, 2014                Patent Granted
                Transition Metal-            8,785,665
    U.S.
                Catalyzed Chemistry


 U.S. CON1      Surfactant-Enabled             Appl.          Jun 16, 2014                   Pending
                Transition Metal-            14/305,816
                Catalyzed Chemistry

 U.S. CON2      Surfactant-Enabled           Patent No.       May 23, 2017                Patent Granted
                Transition Metal-            9,656,985
                Catalyzed Chemistry

 U.S. CON3      Surfactant-Enabled           Patent No.       May 23, 2017                Patent Granted
                Transition Metal-            9,656,986
                Catalyzed Chemistry

    China       Surfactant-Enabled        Patent No.          Jan 20, 2016                Patent Granted
                Transition Metal-       2010800615025
                Catalyzed Chemistry
                                             Patent No.
    India       Surfactant-Enabled                            June 27, 2018               Patent Granted
                                              298112
                Transition Metal-
                                                                                Annuity ($350) due Dec. 1, 2021
                Catalyzed Chemistry




                                                   Patent No./
  Country                  Title
                                                 Patent Appl. No.
                                                                        Filing Date/           Case Status *
                                                                        Grant Date

    U.S.        Stabilized Formulations of           Patent No.          Jan 6, 2015           Patent Granted
                Fatty Acids                          8,927,043
 (150 Series)

  Australia     Stabilized Formulations of           Patent No.          Feb 4, 2016           Patent Granted
                Fatty Acids                         2010319539

   Canada       Stabilized Formulations of           Patent No.         May 26, 2017           Patent Granted
                Fatty Acids                           2780486




                                                          1
November 2020


                                                 Patent No./
  Country                  Title
                                               Patent Appl. No.
                                                                  Filing Date/   Case Status *
                                                                  Grant Date

    U.S.        Formulations of Phospholipid   Appl. 14/117,367   May 11, 2012      Pending
                Comprising Omega Fatty
 (180 Series)
                Acids

  Australia     Formulations of Phospholipid   Appl. 2017203744   Jan 15, 2019   Patent Granted
                Comprising Omega Fatty
    (DIV)
                Acids

   Canada       Formulations of Phospholipid        Pat. No.      May 11, 2012   Patent Granted
                Comprising Omega Fatty             2,839,264
                Acids



    U.S.        Mono and Di-Glyceride             15/163,524      May 24, 2016      Pending
                Esters of Omega-3 Fatty
 (220 Series)
                Acid Emulsions

  Australia     Mono and Di-Glyceride          Appl. 2016268256   May 24, 2016      Pending
                Esters of Omega-3 Fatty
                Acid Emulsions

    China       Mono and Di-Glyceride                Appl.        May 24, 2016      Pending
                Esters of Omega-3 Fatty        2016800303181
                Acid Emulsions

    India       Mono and Di-Glyceride                Appl.        May 24, 2016      Pending
                Esters of Omega-3 Fatty          201747045794
                Acid Emulsions




                                                     2
 Debtor          MyCell Technologies LLC                                                                             Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $10,637.73

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $10,637.73          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $10,637.73




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         MyCell Technologies LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       LPF (MCTECH) Investment
 2.1                                                                                                                       $511,141.16                  Unknown
       Corp.                                          Describe debtor's property that is subject to a lien
       Creditor's Name                                Collateral granted pursuant to that certain
       1315 North Service Road                        Security Agreement dated as of January 22,
       East                                           2016
       Oakville, Ontario A6 L6H
       1A7
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   New Age Ventures LLC                           Describe debtor's property that is subject to a lien                 $129,169.63                  Unknown
       Creditor's Name                                Collateral granted pursuant to that certain
       521 Fifth Avenue                               Security Agreement dated as of January 22,
       21st Floor                                     2016
       New York, NY 10175
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor       MyCell Technologies LLC                                                                  Case number (if know)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    PIT MyCell, LLC                               Describe debtor's property that is subject to a lien                     $483,018.04            Unknown
        Creditor's Name                               Collateral granted pursuant to that certain
        12500 Fair Lakes Circle                       Security Agreement dated as of January 22,
        Suite 400                                     2016
        Fairfax, VA 22033
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.4    Reno Deldotto                                 Describe debtor's property that is subject to a lien                      $76,671.17            Unknown
        Creditor's Name                               Collateral granted pursuant to that certain
                                                      Security Agreement dated as of January 22,
        10 Arden Place                                2016
        Hillsdale, NJ 07642
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.




                                                                                                                               $1,200,000.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
 Debtor       MyCell Technologies LLC                                                    Case number (if know)
              Name

        Name and address                                                                        On which line in Part 1 did       Last 4 digits of
                                                                                                you enter the related creditor?   account number for
                                                                                                                                  this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         MyCell Technologies LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,879.89
           Dragonfly Technologies Inc.                                          Contingent
           48 Wall Street                                                       Unliquidated
           STE 1100                                                             Disputed
           New York, NY 10005
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $5,639.16
           Hamilton DeSanctis & Cha                                             Contingent
           3239 El Camino Real                                                  Unliquidated
           STE 220                                                              Disputed
           Palo Alto, CA 94306
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $20,000.00
           LPF (MCTECH) Investment Corp.                                        Contingent
           1315 North Service Road East                                         Unliquidated
           Oakville A6 L6H 1A7                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $71,010.00
           New Age Ventures LLC                                                 Contingent
           521 Fifth Avenue                                                     Unliquidated
           21st Floor                                                           Disputed
           New York, NY 10175
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         54920                                            Best Case Bankruptcy
 Debtor       MyCell Technologies LLC                                                                 Case number (if known)
              Name

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $113,492.45
           PIT MyCell, LLC                                                      Contingent
           12500 Fair Lakes Circle                                              Unliquidated
           Suite 400                                                            Disputed
           Fairfax, VA 22033
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                       212,021.50

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          212,021.50




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         MyCell Technologies LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Liccense Agreement
             lease is for and the nature of               between MyCell
             the debtor's interest                        Technologies, LLC and
                                                          Oceans Omega LLC
                                                          (non-debtor entity
                                                          wholly owned by
                                                          MyCell) as licensor,
                                                          and New Age
                                                          Omegatech LLC, as
                                                          licensee
                  State the term remaining                                            New Age Omegatech LLC
                                                                                      521 Fifth Avenue
             List the contract number of any                                          21st Floor
                   government contract                                                New York, NY 10175


 2.2.        State what the contract or                   Emulsion Supply and
             lease is for and the nature of               License Agreement
             the debtor's interest                        between Oceans
                                                          Omega LLC
                                                          (non-debtor entity
                                                          wholly owned by
                                                          MyCell) and Trident
                                                          Brands, Inc.
                  State the term remaining
                                                                                      Trident Brands Inc.
             List the contract number of any                                          101-200 South Executive Drive
                   government contract                                                Brookfield, WI 53005




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         MyCell Technologies LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                               Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                            D
                                               Street                                                                              E/F
                                                                                                                                   G

                                               City                  State      Zip Code


    2.2                                                                                                                            D
                                               Street                                                                              E/F
                                                                                                                                   G

                                               City                  State      Zip Code


    2.3                                                                                                                            D
                                               Street                                                                              E/F
                                                                                                                                   G

                                               City                  State      Zip Code


    2.4                                                                                                                            D
                                               Street                                                                              E/F
                                                                                                                                   G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         MyCell Technologies LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
       which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                  $0.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                                  $0.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                         $11,424.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For the fiscal year:                                                                        Operating a business                         $52,227.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
 Debtor       MyCell Technologies LLC                                                                   Case number (if known)




           None.

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Trident Brands, Inc. v. MyCell                                               NJ Superior Court - Bergen                   Pending
               Technologies LLC, et al,                                                     County                                       On appeal
               Ber-L-4198-19                                                                Bergen County Justice
                                                                                                                                         Concluded
                                                                                            Center
                                                                                            10 Main Street
                                                                                            Hackensack, NJ 07601


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor        MyCell Technologies LLC                                                                      Case number (if known)




           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                  Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.1.    A.Y. Strauss LLC
                101 Eisenhower Parkway
                Suite 412                                                                                                      November
                Roseland, NJ 07068                                                                                             6, 2020           $16,717.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers     Total amount or
                                                                                                                         were made                    value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                     Date transfer    Total amount or
               Address                                           payments received or debts paid in exchange                was made                  value

 Part 7:       Previous Locations

14. Previous addresses
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
 Debtor      MyCell Technologies LLC                                                                    Case number (if known)



    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
 Debtor      MyCell Technologies LLC                                                                    Case number (if known)




          None

       Facility name and address                                     Names of anyone with                 Description of the contents                   Do you still
                                                                     access to it                                                                       have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor      MyCell Technologies LLC                                                                    Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Oceans Omega LLC                                 Oceans Omega LLC wholly owend                    EIN:         XX-XXXXXXX
             521 Fifth Avenue                                 by MyCell Technologies LLC
             21st Floor                                                                                        From-To
             New York, NY 10175


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory         The dollar amount and basis (cost, market,
               inventory                                                                                              or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Glenn R. Langberg                              c/o GRL Capital LLC                                 Sole member of board of                       0%
                                                      635 Brighton Road                                   directors
                                                      Clifton, NJ 07012


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor      MyCell Technologies LLC                                                                    Case number (if known)



    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 25, 2020

 /s/ Glenn R. Langberg                                                  Glenn R. Langberg
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Director

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re       MyCell Technologies LLC                                                                          Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 16,717.00
             Prior to the filing of this statement I have received                                        $                 16,717.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 25, 2020                                                           /s/ Eric H. Horn
     Date                                                                        Eric H. Horn
                                                                                 Signature of Attorney
                                                                                 A.Y. Strauss LLC
                                                                                 101 Eisenhower Parkway, Suite 412
                                                                                 Roseland, NJ 07068
                                                                                 973-287-5006 Fax: 973-226-4104
                                                                                 ehorn@aystrauss.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      MyCell Technologies LLC                                                                                   Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 *SEE ATTACHED*



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Director of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date November 25, 2020                                                      Signature /s/ Glenn R. Langberg
                                                                                            Glenn R. Langberg

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      MyCell Technologies LLC                                                                  Case No.
                                                                                   Debtor(s)         Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Director of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 25, 2020                                          /s/ Glenn R. Langberg
                                                                        Glenn R. Langberg/Director
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    DRAGONFLY TECHNOLOGIES INC.
    48 WALL STREET
    STE 1100
    NEW YORK, NY 10005


    HAMILTON DESANCTIS & CHA
    3239 EL CAMINO REAL
    STE 220
    PALO ALTO, CA 94306


    IRS
    PO BOX 7346
    PHILADELPHIA, PA 19101-3460


    LPF (MCTECH) INVESTMENT CORP.
    1315 NORTH SERVICE ROAD EAST
    OAKVILLE A6 L6H 1A7


    NEW AGE OMEGATECH LLC
    521 FIFTH AVENUE
    21ST FLOOR
    NEW YORK, NY 10175


    NEW AGE VENTURES LLC
    521 FIFTH AVENUE
    21ST FLOOR
    NEW YORK, NY 10175


    NYC DEPT FINANCE
    345 ADAMS STREET
    3RD FLOOR OFFICE OF LEGAL AFFA
    BROOKLYN, NY 11201


    NYC LAW DEPT.
    100 CHURCH STREET
    NEW YORK, NY 10007


    NYS DEPT TAX AND FINANCE
    BANKRUPTCY UNIT
    PO BOX 5300
    ALBANY, NY 12205


    OFFICE OF THE ATTORNEY GENERAL
    BANKRUPTCY UNIT
    ALBANY, NY 12224
PIT MYCELL, LLC
12500 FAIR LAKES CIRCLE
SUITE 400
FAIRFAX, VA 22033


RENO DELDOTTO
10 ARDEN PLACE
HILLSDALE, NJ 07642


SECURITIES AND EXCHANGE COMM.
200 VESEY STREET
SUITE 400
NEW YORK, NY 10281


TRIDENT BRANDS INC.
101-200 SOUTH EXECUTIVE DRIVE
BROOKFIELD, WI 53005


US ATTORNEYS OFFICE
1 SAINT ANDREWS PLAZA
NEW YORK, NY 10007


US ENV PROTECTION AGENCY
290 BROADWAY, 17TH FLOOR
NEW YORK, NY 10007
